Case 1:20-cv-23527-KMW Document 18 Entered on FLSD Docket 10/01/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 20-23527-CIV-WILLIAMS

  RICHARD M. BUSH,

        Plaintiff,

  vs.

  BLINK CHARGING CO., et al.,

        Defendants.
                                      /

                                             ORDER

        THIS MATTER is before the Court on the Parties’ Joint Motion for Schedule to File

  an Amended Complaint and to Consolidate Actions. (DE 14). Having reviewed the Motion,

  having found good cause to grant the relief requested, and being otherwise duly advised

  in the premises, it is ORDERED AND ADJUDGED that:

            1. The Motion (DE 14) is GRANTED.

            2. Defendants are excused from having to answer or otherwise respond to the

                current Complaint (DE 1).

            3. Within ten (10) days of entry of an order appointing a lead plaintiff and lead

                plaintiff’s counsel, lead plaintiff’s counsel and Defendants’ counsel shall

                confer and submit to the Court a proposed schedule that: (i) sets a deadline

                for lead plaintiff to file an amended complaint or notify Defendants and the

                Court in writing that the lead plaintiff intends to rely on the initial complaint;

                and (ii) for Defendants to respond to the operative complaint and, if a motion

                to dismiss is filed, deadlines for the filing of opposition and reply briefs.
Case 1:20-cv-23527-KMW Document 18 Entered on FLSD Docket 10/01/2020 Page 2 of 2




             4. The later-filed action styled Vittoria v. Blink Charging Co., et al., Case No.

                1:20-cv-23643-KMW is hereby CONSOLIDATED for all purposes, including

                pretrial proceedings and trial, under Case No. 20-cv-23527-KMW, pursuant

                to Federal Rule of Civil Procedure 42(a).

             5. All papers filed in connection with the Consolidated Action will be

                maintained in one file under Lead Case No. 20-cv-23527-KMW.

          DONE AND ORDERED in chambers in Miami, Florida, this 30th day of September,

  2020.




                                               2
